Case: 12-31252       Document: 00512250051         Page: 1     Date Filed: 05/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 22, 2013
                                     No. 12-31252
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




MARIE MARCELL REED,

                                                  Plaintiff–Appellant,

versus

MIKE EDWARDS, Officer of the Baton Rouge Department,

                                                  Defendant–Appellee.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                 No. 3:12-CV-558




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Marie Reed sued numerous defendants, alleging state and federal claims
generally based on a notion of false arrest and false imprisonment. Her com-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-31252      Document: 00512250051     Page: 2    Date Filed: 05/22/2013



                                  No. 12-31252

plaint was dismissed, and we affirmed, agreeing with the district court that the
claims were prescribed and that she should not be allowed to amend. See Reed
v. Edwards, 487 F. App’x 904 (5th Cir. 2012) (per curiam). Two weeks later,
Reed sued again, making the same claims and more.
      In a comprehensive report, the magistrate judge recommended the claims
be barred by res judicata, finding that the new complaint “is both frivolous and
malicious.” As for claims made against additional defendants, the magistrate
judge explained that the assertions were also frivolous and that “none of the
plaintiff’s complaints . . . contain any factual allegations which could even argua-
bly support a federal claim.” The district court approved the report and dis-
missed the complaint.
      Essentially for the reasons capably stated by the magistrate judge, there
is no merit to the second suit, and this appeal is frivolous. Accordingly, it is
DISMISSED. See 5TH CIR. R. 42.2. Reed’s motion to vacate the judgment is
DENIED.




                                         2